INTERNALLY MANIFOLDED FLOW CELL FOR AN ALL-IRON HYBRID FLOW BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the shape”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is also rejected under 35 USC 112(b) for its dependence on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mellentine et al. (“Performance characterization and cost assessment of an iron hybrid flow battery”, University of Iceland, 1/2011, thesis paper) and further in view of Pellegri et al. (US 6,475,661 B1).
Regarding claim 1, Mellentine et al. teach system for a flow cell stack for a flow battery (Abstract), comprising a first flow battery cell (Fig. 1.6 shows that between two storage tanks is a battery having a positive and negative electrode.), the first flow battery cell including: a first flow field (Fig. 1.6 discloses two flow fields comprising iron chloride solutions to both anode and cathode.); and a polymeric frame (Fig. 1.6 discloses the use of a frame in which electrolyte can flow into and out of the cell. Page 34, first paragraph discloses it is polymeric.). However, Mellentine et al. do not teach the frame comprises, a top face, a bottom face, opposite the top face, a first side, a second side, opposite the first side, a first electrolyte inlet located on the top face and the first side of the polymeric frame, a first electrolyte outlet located on the top face and the second side of the polymeric frame, a first electrolyte inlet flow path located within the polymeric frame and coupled to the first electrolyte inlet, and a first electrolyte outlet flow path located within the polymeric frame and coupled to the first electrolyte outlet.
Pellegri et al. discloses a redox flow battery (Abstract) that further comprises a frame which comprises: a top face; a bottom face, opposite the top face; a first side; a second side, opposite the first side (Fig. 5 discloses a flow cell system that comprises monopolar subassemblies, elements 16a, 16b, and 18t which make up a frame network of the cell.); a first electrolyte inlet located on the top face and the first side of the polymeric frame (Fig. 5 element 23 discloses an inlet for a positive electrolyte at the top of the frame and through holes element 20 on the side);
a first electrolyte outlet located on the top face and the second side of the polymeric frame (Fig. 5 discloses element 23 again on the opposite side of the cell (moving from right to left) where, according to col. 11, lines 30-31, the electrolyte can be recovered.);
a first electrolyte inlet flow path located within the polymeric frame and coupled to the first electrolyte inlet (Fig. 5 is a path for the positive electrolyte to traverse through through-holes, element 20); and
a first electrolyte outlet flow path located within the polymeric frame and coupled to the first electrolyte outlet (Fig. 5 is a path for the positive electrolyte to traverse through through-holes, element 20. These through holes have an inlet on one side of the frame and an outlet on the other.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the frame of Mellentine to comprise the inlets and outlets of Pellegri in order to compensate for unbalance water transport throughout the membranes.
Regarding claim 3, the combination of Mellentine and Pellegri teach the system of claim 1. Further, Mellentine et al. teach a second flow field (Fig. 1.6 discloses two flows, one going to the cathode, the other going to an anode.).
While Mellentine et al. teach a polymeric frame (Fig. 1.6 discloses the use of a frame in which electrolyte can flow into and out of the cell. Page 34, first paragraph discloses it is polymeric.), they do not teach the frame comprises: a second electrolyte inlet located on the bottom face and the first side of the polymeric frame; a second electrolyte outlet located on the bottom face and the second side of the polymeric frame; a second electrolyte inlet flow path located within the polymeric frame and coupled to the first electrolyte inlet; and a second electrolyte outlet flow path located within the polymeric frame and coupled to the first electrolyte outlet.
Pellegri et al. discloses a redox flow battery (Abstract) that further comprises a frame which comprises: a top face; a bottom face, opposite the top face; a first side; a second side, opposite the first side (Fig. 5 discloses a flow cell system that comprises monopolar subassemblies, elements 16a, 16b, and 18t which make up a frame network of the cell.); wherein the second electrolyte inlet is located on the first side of the polymeric frame (Fig. 5 element 24 discloses an inlet for a negative electrolyte at the top of the frame and through holes element 22 on the side)
a second electrolyte outlet located on the bottom face and the second side of the polymeric frame (Fig. 5 discloses element 24 again on the opposite side of the cell (moving from right to left) where, according to col. 11, lines 30-31, the electrolyte can be recovered.)
a second electrolyte inlet flow path located within the polymeric frame and coupled to the first electrolyte inlet (Fig. 5 is a path for the positive electrolyte to traverse through through-holes, element 22); and a second electrolyte outlet flow path located within the polymeric frame and coupled to the first electrolyte outlet (Fig. 5 is a path for the positive electrolyte to traverse through through-holes, element 22. These through holes have an inlet on one side of the frame and an outlet on the other.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the frame of Mellentine to comprise the inlets and outlets of Pellegri in order to compensate for unbalance water transport throughout the membranes.

Claims 2, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mellentine et al. (“Performance characterization and cost assessment of an iron hybrid flow battery”, University of Iceland, 1/2011, thesis paper) and Pellegri et al. (US 6,475,661 B1) as applied to claim 1 and further in view of la O’ et al. (US 2012/0328910 Al).
Regarding claim 2, the combination of Mellentine and Pellegri et al. teach the system of claim 1. However, they do not teach wherein the polymeric frame further comprises: a first inlet flow manifold located within the polymeric frame and coupled between the first electrolyte inlet flow path and the first flow field; and a first outlet flow manifold located within the polymeric frame and coupled between the first electrolyte outlet flow path and the first flow field.
la’O teach a metal halogen flow battery (Abstract) wherein the polymeric frame further comprises: a first inlet flow manifold located (Fig. 13A discloses a discharge and charge inlet manifold, elements 2 and 1 respectively.) within the polymeric frame (Fig. 13A, element 31 discloses a plastic frame.) and coupled between the first electrolyte inlet flow path and the first flow field (Fig. 13C discloses they are located between the first electrolyte inlet from element 133 and the flow path, element 61.); and a first outlet flow manifold (Fig. 13A discloses a discharge and charge outlet manifold, elements 3A and 3B respectively.) located within the polymeric frame (Fig. 13A, element 31 discloses a plastic frame.) and coupled between the first electrolyte outlet flow path and the first flow field (Fig. 13C discloses they are located between the first electrolyte outlet from element 66 and the flow path, element 127/132.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the frame of Mellentine to further comprise an inlet flow manifold and an outlet fold manifold as disclosed by la O’ in order to increase voltaic efficiency.
Regarding claim 4, the combination of Mellentine, Pellegri , la’O et al. teach the system of claim 2. Further, la’O et al. teach wherein the first electrolyte inlet flow path includes one or more electrolyte inlet flow channels, and the first electrolyte outlet flow path includes one or more electrolyte outlet flow channels (Fig. 13A discloses inlet flow channels, element 40c and outlet flow channels, element 40e.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mellentine and Pellegri with la’O in order to increase voltaic efficiency.
Regarding claim 5, the combination of Mellentine, Pellegri , la’O et al. teach the system of claim 4. However, they do not teach wherein the one or more electrolyte inlet flow channels and one or more electrolyte outlet channels have a cross section in the shape of a half-circle or within 10° of a half-circle.
However, this is merely an example of changes in shape. MPEP 2144.04 IV B: Changes in Shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 6 is not disclosed in the prior art.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729